United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1173
                                   ___________

Stephen M. Partin,                   *
                                     *
                   Appellant,        *
                                     *
      v.                             *
                                     *
Robinson, Ms., I.P.O. Parole         * Appeal from the United States
Officer, Maximum Security Unit,      * District Court for the Eastern
ADC; G. Harmon, Warden,              * District of Arkansas.
Maximum Security Unit, ADC;          *
L. May, Deputy Director, Arkansas    *       [UNPUBLISHED]
Department of Correction; Larry      *
Norris, Director, Arkansas           *
Department of Correction; Mike       *
Huckabee, Governor of Arkansas,      *
                                     *
                   Appellees.        *
                                ___________

                             Submitted: May 3, 2002

                                  Filed: May 3, 2002
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Stephen M. Partin appeals the district court's pre-service dismissal of Partin's
42 U.S.C. § 1983 action for failure to state a claim on which relief may be granted.
Having carefully reviewed the record, we conclude dismissal was proper. We thus
affirm the judgment of the district court, and we deny the pending motion. See 8th
Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-